DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 06/25/2021, the following has occurred: Claim(s) 1, 6, 12, and 17 have been amended. Claim(s) 18 have been newly added. Claim(s) 8-11, 13-14, and 17 have been previously withdrawn from consideration.
Claim(s) 1-7, 12, 15-16, and 18 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Rotary drive device in claim 1, is interpreted by the examiner to mean --any device with a rotary motor with at least one stator--.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Auxiliary module in claim 1. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification par. 42, “auxiliary module can also be configured as a nozzle assembly for shield gas or operating gas,” specification par. 41, “auxiliary module 10 in the example shown is configured as an infeed device…the infeed device has a conveying hose 11 for the auxiliary wire, the conveying hose 11 opening into a wire nozzle 12.” For the purpose of examination, auxiliary module is interpreted to comprise –a nozzle assembly, or conveying hose for the auxiliary wire, or equivalent thereof--.
Coupling device in claim 1. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification par. 41, “coupling device 16 has a loading arm 17 that includes a coupling 18 by which the loading arm 17 is attachable to the auxiliary module 10. The coupling device 16 moreover has a linear drive 19 by which the auxiliary module 10 is movable between the coupled and the uncoupled position.”
Infeed device in claim 2 and claim 4. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification par. 41, “infeed device has a conveying hose 11 for the auxiliary wire, the conveying hose 11 opening into a wire nozzle 12”
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 6204475 B1) in view of Fukui (JPH 09271965 A) and Schmauder (US 20090181838). 
Regarding claim 1, Nakata discloses a machining unit (laser machining apparatus, abstract) for machining a workpiece (workpiece 9) using a thermal machining beam (laser beam 5) wherein the thermal machining beam can be directed onto a workpiece (laser beam 5 is directed toward the workpiece 9, Fig. 2) by the machining unit along a beam incidence axis to a machining location (laser beam 5 is directed along the nozzle's 2 circumferential axis to the pierced hole 11, Fig. 1 and 2, Col 2 lines 40-43), the machining unit comprising: 
at least one auxiliary module (second embodiment, blow gas nozzle 21 with air cylinder 22 for the purpose of removing spatters and slugs produced by the laser beam without hindering a jet of assist gas, Fig. 2, Col 1 lines 66-67) configured to aid workpiece machining;
and a coupling device (piercing assist jig 20) 
Nakata is silent on a rotary drive device and at least one auxiliary module which is arranged to rotate about the beam incidence axis under control of the rotary drive device; and said coupling device having a coupling arranged to attach the at least one auxiliary module to a coupling drive configured to move the coupling between a coupled position and an uncoupled position, wherein, when the coupling is in the coupled position, the at least one auxiliary module is either coupled to the rotary drive device and uncoupled from the coupling or coupled to the coupling and uncoupled from the rotary drive device 
Fukui discloses a laser machining apparatus (title) with an auxiliary module (injection nozzle 1, Fig. 4) and a rotary drive device (rotating peripheral wall 5 and servo motor 3 that rotates the wall, Fig. 4, par. 11; where one of ordinary skill in the art would know that a servo motor can have a stator) and the at least one auxiliary module arranged to rotate about the beam incidence axis under control of the rotary drive device (injection nozzle 1 is connected to the rotating wall 5 and is rotatable around the axis O, which is the axis of the laser beam, Fig. 4, par. 11);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Fukui and include a wall that rotates around the laser beam. This would allow the injection nozzle to rotate to the rear position opposite the moving direction of the laser machining to prevent burrs from accumulating around the machined area and achieve a better finish (par. 3, Fukui).
Schmauder discloses a laser machining device wherein said coupling device having a coupling (nozzle holder 34, Fig. 5) arranged to attach the at least one auxiliary module (laser nozzle 35, Fig. 5) to a coupling drive (shaft 37 with lifting device 41, Fig. 5) configured to move the coupling between a coupled position (nozzle holder is displaced upwards to attach/unscrew the nozzle 35, Fig. 5) and an uncoupled position (nozzle holder goes back to start position below the wokpiece support, Fig. 4), wherein, when the coupling is in the coupled position, the at least one auxiliary module is either coupled to the rotary drive device (nozzle 35 is attached to the nozzle receiving member 36, par. 57) and uncoupled from the coupling or coupled to the coupling and uncoupled from the rotary drive device (nozzle holder 34 unscrews the nozzle 35 from the nozzle receiving member 36, par. 57).
Nakata discloses a blow gas cylinder (auxiliary module) that can be manually coupled to the laser head and Schmauder discloses a coupling device that can automatically couple an auxiliary module to the laser head, uncouple from the auxiliary module, and move to an uncoupled position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Fukui to incorporate the teachings of Schmauder and automate the process of an arm grabbing an auxiliary module, coupling it to the laser head, releasing the coupling to the auxiliary module, and moving the arm to another position, see MPEP 2144 III. 
Regarding claim 3, Nakata in view of Fukui and Schmauder discloses the machining unit of claim 1, wherein the at least one auxiliary module comprises a nozzle assembly (blow gas nozzle 21) for a shield gas or an operating gas (blow gas 16 allow assist gas 6 to pass between the blow gas streams while not hindering the assist gas 1 jet, Col 5 lines 25-28, where the broadest reasonable interpretation of "operating gas" can mean a gas performing any function).  
Regarding claim 6, Nakata in view of Fukui and Schmauder discloses the machining unit of claim 1, wherein the coupling device, when the at least one auxiliary module is coupled to the rotary drive device can be uncoupled from the at least one auxiliary module (piercing assist jig 20 can be slipped onto the machining nozzle 2 (coupled) and therefore, it can also be unmounted (uncoupled), Col 4 lines 41-43, which would require the jig to be moved from the coupled position to the uncoupled position; since the the blow gas nozzle 21 and 22 is attached to the piercing assist jig 20 then it can also be coupled, uncoupled, and movable from the coupled position).  
Regarding claim 7, Nakata in view of Fukui and Schmauder discloses the machining unit of claim 1, wherein the coupling device comprises a loading arm that can be coupled to the auxiliary module (piercing assist jig 20 has an arm through which the blow gas nozzle 21 is mounted onto, Fig. 2a, Col 4 lines 35-36).
Regarding claim 15, Nakata in view of Fukui and Schmauder discloses the machining unit of claim 1, additionally Fukui teaches, wherein the machining beam is guided through the rotary drive device (laser beam passes through the rotating wall 5 along axis O, Fig. 4, par. 11, Fukui).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Fukui to incorporate the teachings of Fukui and guide the laser beam through the rotating wall. This would allow the injection nozzle to rotate around the axis of the laser beam to the rear position opposite the moving direction of the laser machining to prevent burrs from accumulating around the machined area and achieve a better finish (par. 3, Fukui).
Regarding claim 16, Nakata in view of Fukui and Schmauder discloses the machining unit of claim 1, wherein the machining unit comprises a machining nozzle (machining nozzle 2) that is separate from the at least one auxiliary module (machining nozzle 2 is separate from the blow gas nozzle 21, Fig. 2a), and through which the machining beam is guided (laser beam is guided through the machining nozzle 2, Fig. 2a, Col 2 lines 40-43).  
Regarding claim 18, Nakata in view of Fukui and Schmauder discloses the machining unit of claim 1, wherein the coupling drive comprises a linear drive (shaft 37 is lifted up by pneumatic cylinder, the broadest reasonable interpretation of linear drive is any actuator that moves in a linear motion, where a pneumatic cylinder can be considered as a linear drive, par. 47).
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/25/2021, with respect to the rejection(s) of claim(s) 1-7, 12, and 15-16 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakata in view of Fukui and Schmauder.
Applicant’s amendment to claim 1 reciting “auxiliary module configured to aid workpiece machining” overcomes the 112(a)/(b) rejection and the rejection is withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761